Title: From Alexander Hamilton to Aaron Ogden, 15 April 1800
From: Hamilton, Alexander
To: Ogden, Aaron



Sir
New York April 15th. 1800

In compliance with your request I proceed to draw an outline of the duties which as Deputy Quarter [Master] General of the Troops within my immediate command you will have to perform.
The duties of the Department of Quarter Master General as they have been understood in our service are subdivided into two principle branches, one of which has been denominated Military the other Civil—the first relating to the positions and movements of an army the other to its supply.
The first branch embraces chiefly 1 the choice and distribution of ground for the quartering and encampment of troops whether with a view to any enemy or to the exercise and accommodation of troops and the disposition of them in matters or rank according to the established order of battle. 2 The regulation of marches as to routes halting grounds, transportation, and the carrying distance of baggage and Stores.
In the execution of this branch a knowlege of the Country which is at any time the scene of Operations is indispensable. For this purpose good maps are to be procured or made. These are to serve for the information of the Commanding General as well as for that of the chief of the Quarter Masters Department. When a position is to be taken or has been taken, the surrounding country as well as the immediate ground is to be carefully reconnoitered with the approaches to & outlets from it.
A careful eye must be had to all intermediate ground best fitted for posts either to attack or defend to the facilities for or difficulties of opening new routes—to all the circumstances which may serve as obstacles against the attack of an enemy or as aids in offending and annoying him. Maps are to be made which shall present the military points—mountains morasses defiles and the other circumstances above alluded to.
The Second branch embraces chiefly the providing of quarters, grounds for incampments, the means of transportation by land or water, Tents and articles of camp Equipage—Forage fewel Straw and stationary and the superintendence of the distribution & issuing of these Articles. The business of guides and expresses is also an appendage of this Department. And sometimes the management of intelligence is confided to it.
It is to be understood that according to our present system, there are two officers at the seat of Government—A Purveyor of supplies & a Superintendant of Military stores.
Of the former (who is Tench Francis Esquire) it is the duty under the Direction of the Secy. of War to procure all supplies for the army which are not of necessity to be procured in the field, or at particular military stations.
Of the latter (who is Samuel Hodgson Esquire) it is the duty to receive and cause to be issued all military supplies to keep accounts of the issues and to call to account all who are charged with making them in detail.
The Department of War has likewise certain Agents at particular places who execute occasional services and in many instances have been employed to procure and to furnish supplies. Of these Agents the following are known to me—E. Stevens Esq. N. Y.—Jona. Jackson Masstts. Archd. Crary R. Island. Jacob Sheaffe N. Hampshire. Jedh. Huntington Connecticut. Elijah Paine Vermont. Jas. McRea N. Car. Edd. Carrington, Virginia. You are informed that John Wilkins Esq. as Quarter Master General is particularly attached to the Western Army under General Wilkinson. James Miller Esquire is his assistant at the seat of Government and the person there with whom you are ordinarily to correspond.

There are also as you know contractors at different places, who besides the business of supplying provisions, have been and in part still are charged with procuring articles requisite in the Quarter Masters Department for which they are allowed a Commission.
Of the aid of these different descriptions of persons you must avail yourself in the execution of your Office.
It is my wish that the actual procuring of supplies and especially the disbursement of money for them should be separated from the Quarter Master General and his immediate assistants and that his province should be to direct what is to be procured relatively to the objects of his Department in addition to the articles which are provided and furnished through the Officers at the seat of Government, and to superintend the persons who procure the objects & make the expenditures. It seems to me more advisable that he should direct and watch over those who are to provide and pay, than that he should himself be charged with this species of service and responsibility. This separation will enable him to attend better to his military Duties—will make him a check rather than an Agent in money transactions—and will save him from the jealousy and clamour inseparable from those who are entrusted with them.
It will be a part of your duty to make from time to time Reports & Estimates of articles, which are necessary to be provided in your department; in order that after they shall have been examined by me, they may be submitted to the Secretary of War, or other proper Officer at the seat of Government.
You are to take care that all Quarter Masters Articles required for the Troops under my immediate command are duely furnished upon proper Returns. You are also to see that all General Orders, as it respects the Officers of your Department, are punctually executed.
When you deem it necessary you may address yourself immediately to the Secretary of War upon matters within the sphere of your Office.
Colo. Ogden

